DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 8/12/2020, 12/31/2020, 3/12/2021, 3/31/2021, 5/07/2021, 7/09/2021, and 7/23/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
5.          Figures 1, 3, 4, and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 

Specification
6.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4, 5, 7, 10-12, 14, 15, 17, and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2002/0199147 A1 to Kim et al. (hereinafter “Kim”).
            Regarding Claim 1, Kim discloses a data processing method by a wireless access device in a communication network, the method comprising:
     mapping L to-be-sent bits to L bit locations comprised in L/Om modulation symbols (Kim: [0028] – corresponds to mapping information (systematic) bits and parity bits to modulation symbols comprising a high reliability region (location) and a low reliability region/location. See also [0052] and [0070].), wherein the L to-be-sent bits comprise an information bit field and a parity bit field (Kim: [0028] – corresponds to mapping information bits and parity bits to modulation symbols comprising a high reliability region (location) and a low reliability region/location. See also [0052] and [0070].), wherein each of the modulation symbols corresponds to Om bit locations (Kim: [0028] – corresponds to mapping information bits and parity bits to modulation symbols comprising a high reliability region (location) and a low reliability region/location. See also [0052] and [0070].), and in a retransmission process, a bit location of the L bit locations for mapping a bit in the parity bit field has higher reliability than a bit location of the L bit locations for mapping a bit in the information bit field (Kim: [0028] - in response to a retransmission request, parity bits are mapped to a location (region) of high reliability and information bits are mapped to locations (regions) of lower reliability. See also [0052] and [0070].); and
     outputting the modulation symbols (Kim: [0140] – after mapping to symbols in the modulator, the symbols are transmitted to a receiver.).
Regarding Claim 2, Kim discloses the method according to claim 1, wherein in the Om bit locations corresponding to each modulation symbol to which the information bit field and the parity bit field are mapped, a bit in the parity bit field is mapped to a location preceding a location to which a bit in the information bit field is mapped (Kim: Figure 8 – Figure 8 illustrates an example of a retransmission wherein the parity bits are located in a region preceding the information bit.
            Regarding Claim 4, Kim discloses the method according to claim 1, wherein in an initial transmission process, a bit location of the L bit locations for mapping a bit in the information bit field has higher reliability than a bit location of the L bit locations for mapping a bit in the parity bit field (Kim: [028], [0052], and [0070] – an initial transmission comprises the information bits having the information bits mapped to regions of high reliability and parity bits mapped to regions with low reliability.).
            Regarding Claim 5, Kim discloses the method according to claim 1, wherein in an initial transmission process, in Om bit locations corresponding to each modulation symbol to which the information bit field and the parity bit field are mapped, a bit in the information bit field is mapped to a location preceding a location to which a bit in the parity bit field is mapped (Kim at [0052] and Figure 7 – an initial transmission includes mapping information bits before parity bits.).            
             Regarding Claim 7, Kim discloses the method according to claim 1, wherein the method further comprises:
     obtaining the L to-be-sent bits, wherein in the L to-be-sent bits, the information bit field precedes the parity bit field, or the parity bit field is arranged preceding the information bit field (Kim at [0052] and Figure 7 – an initial transmission includes 
            Regarding Claim 10, Kim discloses the method according to claim 1, wherein:
     a modulation scheme of the modulation symbols is 16QAM, the modulation order is 4, and the L bit locations have two reliability levels (Kim: [0013] – 16QAM comprise 4 bits with a Reliability of [H,H,L,L], or two different reliability levels.);
     a modulation scheme of the modulation symbols is 64QAM, the modulation order is 6, and the L bit locations have three reliability levels (Kim: [0014] – 64QAM comprise 6 bits with a Reliability of [H,H,M,M,L,L], or three different reliability levels.); or
     a modulation scheme of the modulation symbols is 256QAM, the modulation order is 8, and the L bit locations have four reliability levels.

            Claims 11, 12, 14, 15, 17, and 20, directed to an apparatus embodiment of claims 1, 2, 4, 5, 7, and 10, recite similar features as claims 1, 2, 4, 5, 7, and 10, respectively, and are therefore rejected upon the same grounds as claims 1, 2, 4, 5, 7, and 10. Please see above rejections of claims 1, 2, 4, 5, 7, and 10. Kim further discloses the device in at least Figures 3-6 and [0150]. Examiner notes elements including a turbo coder, interleaver, and modulator require an element for storing instructions in the apparatus to perform the method above and therefore a medium is at least suggested by Kim. See also claims 12-29 of Kim.  

Claim Rejections - 35 USC § 103
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
14.         Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of United States Patent Application Publication 2018/0212628 A1 to Chen et al. (hereinafter “Chen”) claiming benefit to and fully-supported by provisionally-filed application no. 62/522149, filed June 20, 2017.
            Regarding Claim 8, Kim discloses the method according to claim 1, but does not expressly disclose wherein the mapping L to-be-sent bits to L bit locations comprised in at least one modulation symbol comprises:
     rearranging the L to-be-sent bits through a row-column interleaver; and
     mapping the rearranged bits to the L bit locations.
            However, Chen discloses mapping L to-be-sent bits to L bit locations comprised in at least one modulation symbol comprises:
     rearranging the L to-be-sent bits through a row-column interleaver (Chen: [0018-0020] – corresponds to an interleaver operable to arrange bits in a matrix by an operation of reordering.); and
     mapping the rearranged bits to the L bit locations (Chen: [0018-0020] – corresponds to an interleaver operable to arrange bit to locations/regions in a matrix by reordering the bits.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Kim in view of Chen to include an 
            Regarding Claim 9, the combination of Chen and Kim discloses the method according to claim 8, wherein Chen further discloses a row quantity of the row-column interleaver is a modulation order or a column quantity of the row-column interleaver is a modulation order (Chen: [0021-0022] – describes the row quantity as the modulation order, the number of columns is equal to the codeword length/modulation order, or the bits of each column may form a modulation order. See also provisional application at page 2.).
            Claims 18 and 19, dependent upon claim 11, recite similar features as claims 8 and 9, respectively, and are therefore rejected upon the same grounds as claims 8 and 9. Please see above rejections of claims 8 and 9.
            
Allowable Subject Matter
15.         Claims 3, 6, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

17.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0255589 A1 to Patil et al. at [0015], [0044], [0100], [0132-0133], [0218], [0251];
US PGPub 2019/0190655 A1 to Pan et al. at [0088], [0105], [0110-0111], [0123];
US PGPub 2020/0228236 A1 to Xi et al. at [0111], [0516].

18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 10, 2021